United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 14, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40474
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CESAR CALDERON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:03-CR-170-ALL
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Cesar

Calderon has moved for leave to withdraw from representation and

has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967).   Calderon has filed a response.   Our independent

review of the record, counsel’s brief, and Calderon’s response

shows that there are no nonfrivolous issues for appeal.       Although

Calderon argues in his response that his counsel was ineffective

for various reasons, the record is insufficiently developed to



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40474
                                -2-

allow consideration of these claims on direct appeal.     See United

States v. Higdon, 832 F.2d 312, 313-14 (5th Cir. 1987).

     Accordingly, the motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.   The Government’s

motion to dismiss is DENIED as moot.